Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the combination of steps/elements in the claims including, among other elements, a hardware monitor with livelock detection with a formal verification tool using the assertion evaluation, monitoring, and analysis elements of the claims.
Burns et al. US 2014/0089931 A1 discloses monitoring and detection of livelock in an actual physical design instead of in verification.
Burns et al. US 2006/0064695 A1 discloses livelock detection in threads, without the same assertion checking in an actual physical design instead of in verification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851